Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2669 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on  March 18, 2021. This application is a Continuation of application 16/886260, now US 10,986,295 B2 allowed on 04/20/2021 and which is a continuation of application 16/284992, now US10,687,008 B2, allowed on 06/16/2020, which is a continuation of application 15/920671 now US 10,257,453 B2 allowed on 04/09/2019, which is a continuation of 15/453715 now US 9,955,095 B2 allowed on 04/24/2018, which is a continuation of application 14/338119 now US 9,609,252 B2 allowed on 03/28/2017, which is a continuation of application 13/587108 now US 8,922,690 B2 allowed on 12/30/2014. The Examiner acknowledges the following:
3.	The drawings filed on 03/18/2021 are accepted by the Examiner. 
4.	Currently claims 1 – 20 are pending and they are being considered for examination.

Priority
5.	 Acknowledgement is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a) – (d) in the ADS form. Copies were filed with application 13/587108 on 03/27/2013.
 
Examiner’s Amendment
6.	An amendment was done to claims 9 and 18 as for removing terms that cause confusion and authorized by Applicant’s representative, Mr. John Damron (REG# 74,534) on August 26, 2021. The amendment of claim 9 and 18 is listed below. Please, amend claims 9 and 18 as it follows:

Claim 9 (currently amended). The light detecting device of claim 7, wherein the sixth range of wavelengths is different than each of the first, second, third, fourth, and fifth ranges of wavelengths.

Claim 18 (currently amended). The image sensor of claim 16, wherein the sixth range of wavelengths 5is different than each of the first, second, third, fourth, and fifth ranges of wavelengths.

Allowable Subject Matter
7.	Claims 1 – 20 are allowed.
The prior art of record teaches,
	An imaging device (Ishiwata – US 2017/0148835 A1), comprising: a pixel array including first, second and third regions, each of the first, second and third regions having four portions separated by a first insulating material, wherein the four portions are arranged in a 2 x.2 matrix, wherein each of the four portions of the first region and the second region is arranged at a light-transmitting side of a green-light-transmitting filter, each of the four portions of the third region is arranged at a light-transmitting side of a blue-light-transmitting filter or a red-light-transmitting filter, the first region is disposed adjacent to the third region in a first direction in a plan view, the second region is disposed adjacent to the third region in a second direction perpendicular to the first direction in the plan view, the first region comprises a first transfer transistor, the second region comprises a second transfer transistor, the third region comprises a third transfer transistor, and the first transfer transistor and the third transfer transistor are arranged to share a floating diffusion. Even though, Ishiwata discloses some features of the current invention such as a first, a second and a third region with color filters and the first region includes four portions arranged in a 2 x 2 matrix and the first region is disposed adjacent to the third region in a first direction in a plan view and the and the second region is disposed in a second direction the third portion, Ishiwata fails to teach or fairly suggest the combination of limitations a disclosed in the independent claims 1, 10 and 19.
	Furthermore, the prior art teaches a color filter array (Min – US 8,599,291 B2 A1) for use with an image sensor, the color filter array comprising: a plurality of infrared ray (IR) filters, each of which filters out light to transmit wavelengths in an IR region; a plurality 
	Even though, Ishiwata, Min, Acharya and Tanaka teach some of the limitations such as a color filter array with different color filters arranged in a matrix, all either alone or in combination fail to teach or to fairly suggest the combination of limitations as disclosed in the independent claims 1, 8 and 19. The prior art of record fails to teach or to suggest light detecting device or an image sensor or an imaging apparatus comprising a filter array unit comprising: a first color filter array comprising first, second, third and fourth color filters arranged in a first two-by-two matrix in a plan view; a second color filter array comprising a fifth, sixth, seventh and eighth color filters in a second matrix; a third color filter array comprising ninth, tenth, eleventh and twelfth color filters in a third matrix; and a fourth color filter array comprising thirteenth, fourteenth, fifteenth and sixteenth color filters, wherein the first, second, third and fourth color filter arrays are arranged in a fifth two-by-two matrix plan view, the first color filter and fourth color filter are configured to transmit light in a  first range of wavelengths, and the second and he third color filters 
Regarding Claim 1, Ishiwata combined with Min, Acharya and Tanaka fails to explicitly disclose “A light detecting device comprising: 5a first color filter array comprising first, second, third, and fourth color filters arranged in a first two-by-two matrix in a plan view; a second color filter array comprising fifth, sixth, seventh, and eighth color filters arranged in a second two-by-two matrix in the plan view; a third color filter array comprising ninth, tenth, eleventh, and twelfth color 10filters arranged in a third two-by-two matrix in the plan view; and a fourth color filter array comprising thirteenth, fourteenth, fifteenth, and sixteenth color filters arranged in a fourth two-by-two matrix in the plan view, wherein: the first, second, third, and fourth color filter arrays are arranged in a fifth two-by-two matrix in the plan view, 15the first color filter and the fourth color filter are configured to transmit light in a first range of wavelengths, and the second color filter and the third color filter are configured to transmit light in a second range of wavelengths different than the first range of wavelengths”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.
	In regards to claims 2 – 9: claims 2 – 9 depend directly or indirectly to claim 1 and they require all the limitations of claim 1, which are not taught or suggested by the prior art. Additionally, claims 2 – 9 add new limitations to claim 1 that are not indicated by the prior art either. Therefore, claims 2 – 9 are allowable over the prior art of record under the same rationale as claim 1.
Regarding Claim 10, Ishiwata combined with Min, Acharya and Tanaka fails to explicitly disclose “An image sensor comprising: a first color filter array comprising first, second, third, and fourth color filters arranged in a first two-by-two matrix in a plan view; a second color filter array comprising fifth, sixth, seventh, and eighth color filters 25arranged in a second two-by-two matrix in the plan view; a third color filter array comprising ninth, tenth, eleventh, and twelfth color filters arranged in a third two-by-two matrix in the plan view; and a fourth color filter array comprising thirteenth, fourteenth, fifteenth, and sixteenth color filters arranged in a fourth two-by-two matrix in the plan view, wherein: SYP297521US07 56/59 the first, second, third, and fourth color filter arrays are arranged in a fifth two-by-two matrix in the plan view, the first color filter and the fourth color filter are configured to transmit light in a first range of wavelengths, and 5the second color filter and the third color filter are configured to transmit light in a second range of wavelengths different than the first range of wavelengths”. Therefore, as discussed above, claim 10 is allowable over the prior art of record.
In regards to claims 1 – 18: claims 11 – 18 depend directly or indirectly to claim 10 and they require all the limitations of claim 10, which are not taught or suggested by the prior art. Additionally, claims 11 – 18 add new limitations to claim 10 that are not indicated by the prior art either. Therefore, claims 11 – 18 are allowable over the prior art of record under the same rationale as claim 10.
Regarding Claim 19, Ishiwata combined with Min, Acharya and Tanaka fails to explicitly disclose “An imaging apparatus comprising: a lens section; an image processor; and 10an imaging device comprising: a first color filter array comprising first, second, third, and fourth color filters arranged in a first two-by-two matrix in a plan view; a second color filter array comprising fifth, sixth, seventh, and eighth color filters arranged in a second two-by-two matrix in the plan view; 15a third color filter array comprising ninth, tenth, eleventh, and twelfth color filters arranged in a third two-by-two matrix in the plan view; and a fourth color filter array comprising thirteenth, fourteenth, fifteenth, and sixteenth color filters arranged in a fourth two-by-two matrix in the plan view, wherein: 20the first, second, third, and fourth color filter arrays are arranged in a fifth two-by-two matrix in the plan view, the first color filter and the fourth color filter are configured to transmit light in a first range of wavelengths, and the second color filter and the third color filter are configured to 25transmit light in a second range of wavelengths different than the first range of wavelengths”. Therefore, as discussed above, claim 19 is allowable over the prior art of record.
In regards to claim 20: claim 20 depends directly to claim 19 and it requires all the limitations of claim 19, which are not taught or suggested by the prior art. Additionally, claim 19 adds new limitations to claim 19 that are not indicated by the prior art either. Therefore, claim 20 is allowable over the prior art of record under the same rationale as claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

2. C. Tivarus et al., US 2010/0026865 A1 – it teaches an image sensor, comprising: a first sensor layer having a first array of pixels, each pixel including a photodetector for collecting charge in response to incident light, a charge-to-voltage conversion mechanism, and a transfer gate for selectively transferring charge from the photodetector to the charge-to-voltage mechanism, the first sensor layer having a thickness to collect light with a first preselected range of wavelengths; a circuit layer situated below the first sensor layer, the circuit layer having a second array of pixels, each pixel including a 
3. H. Ishiwata et al., US 2017/0148845 A1 – it teaches an imaging device, comprising: a pixel array including first, second and third regions, each of the first, second and third regions having four portions separated by a first insulating material, wherein the four portions are arranged in a 2.times.2 matrix, wherein each of the four portions of the first region and the second region is arranged at a light-transmitting side of a green-light-transmitting filter, each of the four portions of the third region is arranged at a light-transmitting side of a blue-light-transmitting filter or a red-light-transmitting filter, the first region is disposed adjacent to the third region in a first direction in a plan view, the second region is disposed adjacent to the third region in a second direction perpendicular to the first direction in the plan view, the first region comprises a first transfer transistor, the second region comprises a second transfer transistor, the third region comprises a third transfer transistor, the first transfer transistor is coupled to a floating diffusion, and the third transfer transistor is coupled to the floating diffusion.
4. T. Acharya et al., US 6,759,646 B1 – it teaches a four-color mosaic tiling RGB and IR pattern and color interpolation.

6. D. Min et al., US 2011/0085063 A1 – it teaches a color filter array for use with an image sensor, the color filter array comprising: a plurality of infrared ray (IR) filters, each of which filters out light to transmit wavelengths in an IR region; a plurality of first type color filters; a plurality of second type color filters; and a plurality of third type color filters, wherein some adjacent IR filters are arranged to form a T shape, wherein a sum of the number of first type color filters and the number of second type color filters is equal to the number of third type color filters and, wherein the first type color filters are red filters, the second type color filters are blue filters, and the third type color filters are green filters.
7. M. Nonaka, US 10,986,295 B2 – it includes the same inventor and he same assignee. It is the parent of the current application. It teaches similar invention but it claims different limitations. There is no Double Patent problems with the instant application.

Contact
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/           Primary Examiner , Art Unit 2697